OPINION
Defendant-appellant, William T. Saunders, appeals from a decision of the Franklin County Court of Common Pleas imposing a maximum sentence of imprisonment upon appellant after he violated the conditions of his community control sanction.
On December 31, 1997, appellant was indicted on two counts of non-support of dependents in violation of R.C. 2919.21, and pled guilty to one count, as a fifth-degree felony.  The trial court accepted the guilty plea and dismissed the remaining count. Thereafter, the trial court imposed a community control sanction on appellant for a period of five years.  Subsequently, the trial court found that appellant violated the terms of his community control sanction.  As a result, the trial court revoked the community control sanction and held a re-sentencing hearing. After the hearing, the trial court re-sentenced appellant to twelve months of imprisonment, the maximum authorized sentence for appellant's fifth-degree felony offense.
Appellant appeals, raising two assignments of error:
FIRST ASSIGNMENT OF ERROR
  THE COMMON PLEAS COURT ERRED BY IMPOSING A SENTENCE OF IMPRISONMENT WHEN THE COURT DID NOT FIND AND THE RECORD DOES NOT ESTABLISH * * * ANY OF THE FACTORS SET FORTH IN R.C. 2929.13(B).
SECOND ASSIGNMENT OF ERROR
  THE COMMON PLEAS COURT ERRED BY IMPOSING THE MAXIMUM ALLOWABLE SENTENCE OF IMPRISONMENT IN VIOLATION OF R.C.  2929.14(C).
In his first assignment of error, appellant asserts that the trial court erred in imposing a prison sentence on appellant. We disagree.
R.C. 2929.15(B) establishes guidelines for trial courts sentencing defendants who violate the conditions of a community control sanction.  Under R.C. 2929.15(B), if a defendant violates the terms of a community control sanction, the trial court may: (1) extend the period of the community control sanction; (2) *Page 223 
impose a more restrictive sanction; or (3) "impose a prison term on the offender pursuant to section 2929.14 of the Revised Code."
Therefore, pursuant to R.C. 2929.15(B), the trial court had the authority to impose a prison sentence on appellant after he violated the terms of his community control sanction.  As such, we overrule appellant's first assignment of error.
Appellant contends in his second assignment of error that the trial court erred when it imposed the maximum authorized prison sentence on appellant.  We agree.
As noted above, the trial court imposed the maximum authorized prison sentence on appellant for a single offense. R.C. 2929.14(C) indicates, in pertinent part, that a trial court may impose the maximum authorized prison sentence on an offender if it finds that the offender either committed the worst form of the offense or poses the greatest likelihood of committing future crimes.  Furthermore, when a trial court imposes the maximum authorized prison sentence on an offender for a single offense, it must set forth its reasons for imposing such a sentence.  R.C.2929.19(B)(2)(d); State v. Edmonson (1999), 86 Ohio St.3d 324,328.
R.C. 2929.15(B) indicates that a trial court must conform to the sentencing statute when imposing a prison term on a defendant who violates a community control sanction.  Thus, the trial court may not impose the maximum authorized prison sentence on appellant unless it determines that one of the factors in R.C.2929.14(C) exists and it explains its reasons for imposing such a sentence, as required by R.C. 2929.19(B)(2)(d).  Indeed, other Ohio District Courts of Appeals have vacated maximum authorized prison sentences imposed on defendants who have violated community control sanctions when the trial court did not make the findings and explanations required in R.C. 2929.14(C) and 2929.19(B)(2)(d).State v. Rohda (Sept. 29, 1999), Henry App. No. 7-99-03, unreported; State v. Smith (Sept. 17, 1999), Hamilton App. No. C-980887, unreported; State v. Marvin (June 23, 1999), Union App. No. 14-98-54, unreported; State v. Smith (June 14, 2000), Stark App. No. 1998CA00304, unreported.
In this case, when the trial court imposed the maximum prison sentence on appellant, it primarily focused on appellant's failure to abide by the conditions of his community control sanction.  However, the trial court did not make the specific findings and explanations indicating that appellant satisfied the criteria listed in R.C. 2929.14(C).  We have the authority to remand a case for re-sentencing *Page 224 
if we conclude that the trial court failed to make the requisite findings and explanations.  See Edmonson, at 329 (remanding case for re-sentencing where the trial court imposed a sentence without specifying any of the requisite findings and reasons in the sentencing statute); State v. Hurst (Mar. 7, 2000), Franklin App. No. 98AP-1549, unreported. Accordingly, we sustain appellant's second assignment of error.
In summary, we overrule appellant's first assignment of error and sustain appellant's second assignment of error.  The judgment of the Franklin County Court of Common Pleas is reversed and this cause is remanded to the trial court for further proceedings consistent with this opinion.
  _______________ KENNEDY, J.
LAZARUS, J., concurs, PETREE, J., dissents.